Johnston, C. J.
(dissenting) : In my view no distinction was intended to be made between agreements and awards so far as the power of the court to modify and cancel them is concerned. Under section 29 of the act they may be canceled for fraud or undue influence or where the amount agreed upon or the award is either grossly inadequate or grossly excessive. In this case there was not only mutual mistake but the amount of compensation fixed was grossly inadequate and, in my opinion, this afforded ground for setting aside the agreement which has been designated as a release.